Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-3, 8-14 and 17-18 in the reply filed on 9/8/2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden to the examiner.  This is not found persuasive because as explained the invention would be classified in different international search classification areas making the overall search for all claims presented overly large and burdensome.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-3, 8-9 and 17-18 are objected to because of the following informalities:  the use of the term “MALDI”.  As in the parent application, the examiner understands that the likely intended terminology for the anagram provided is “matrix assisted laser deposition ionization”.  However this is not currently an art recognized term with readily defined meets and bounds, so for the purposes of the examination the terminology will be treated as though it conveys the plain meaning of the terms presented and any special definitions provided in the specification.  However, the anagram “MALDI” should not be used in the claims and should reasonably be replaced with the terms to which the anagram refers. Appropriate correction is required.
Allowable Subject Matter
Claims 10-14 were allowed.
Reasons for allowance will be provided at a time when all remaining claims in the current application are in condition for allowance.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/               Examiner, Art Unit 1717